                Case 2:20-cv-00598-RSM Document 15 Filed 05/29/20 Page 1 of 3



 1                                              THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10 RYAN M. FOX, DDS,
                                                        No.: 2:20-cv-00598-RSM
11                        Plaintiff,
                                                        STIPULATION AND ORDER
12         v.                                           EXTENDING TIME TO RESPOND TO
                                                        PLAINTIFF'S COMPLAINT
13 TRAVELERS CASUALTY INSURANCE
   COMPANY OF AMERICA,                                  NOTE ON MOTION CALENDAR:
14
                 Defendant.                             May 22, 2020
15

16                                          STIPULATION
17         Plaintiff Ryan M. Fox DDS and Defendant Travelers Casualty Insurance Company of

18 America, by and through their respective counsel, agree that Defendant shall have until June

19 30, 2020 to file an Answer or otherwise respond to Plaintiff’s Complaint. Plaintiff and

20 Defendant further agree that in so extending this deadline, neither Plaintiff nor Defendant

21 waive any right, claim, or defense in this action.

22

23

24

25

26

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO                PAGE 1   Bullivant|Houser|Bailey PC
     PLAINTIFF'S COMPLAINT                                                      925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
     NO.: 2:20-CV-00598-RSM                                                     Telephone: 206.292.8930
            Case 2:20-cv-00598-RSM Document 15 Filed 05/29/20 Page 2 of 3



 1        DATED this 22th day of May 2020.

 2   BULLIVANT HOUSER BAILEY PC              KELLER ROHRBACK LLP
 3

 4   /s/ Daniel R. Bentson                   /s/ Ian S. Birk

 5   Daniel R. Bentson, WSBA #36825          Ian S. Birk, WSBA #31431
     E-Mail: dan.bentson@bullivant.com       E-Mail: ibirk@kellerrohrback.com
 6   Owen R. Mooney, WSBA #45779             Lynn L. Sarko, WSBA #16569
     E-mail: owen.mooney@bullivant.com       E-Mail: lsarko@kellerrohrback.com
 7   925 Fourth Ave., Suite 3800             Gretchen Freeman Cappio, WSBA #29576
     Seattle, Washington 98104               E-mail: gcappio@kellerrohrback.com
 8   Telephone: 206.292.8930                 Irene M. Hecht, WSBA #11063
                                             E-mail: ihecht@kellerrohrback.com
 9   Attorneys for Defendant                 Maureen Falcki, WSBA #18569
                                             E-mail: mfalecki@kellerrohrback.com
10                                           Amy C. Williams-Derry
                                             E-mail: awilliams-derry@kellerrohrback.com
11                                           1201 Third Ave., Suite 3200
                                             Seattle, WA 98101
12                                           Telephone 206.623.1900

13                                           Attorneys for Plaintiff

14

15        IT IS SO ORDERED this 29th day of May, 2020.

16

17

18                                        A
                                          RICARDO S. MARTINEZ
19                                        CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO        PAGE 2   Bullivant|Houser|Bailey PC
     PLAINTIFF'S COMPLAINT                                              925 Fourth Avenue, Suite 3800
                                                                        Seattle, Washington 98104
     NO.: 2:20-CV-00598-RSM                                             Telephone: 206.292.8930
            Case 2:20-cv-00598-RSM Document 15 Filed 05/29/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2        I hereby certify that on May 29, 2020, I electronically filled with the Clerk of the

 3 Court using the CM/ECF system which will send notification of such filing to the person(s)

 4 listed below:
 5        Ian S. Birk
          Lynn L. Sarko
 6        Gretchen Freeman Cappio
          Irene M. Hecht
 7
          Maureen Falecki
 8        Amy C. Williams-Derry
          KELLER ROHRBACK L.L.P.
 9        1201 Third Avenue, Suite 3200
          Seattle, WA 98101
10        Telephone: (206) 623-1900
          Fax: (206) 623-3384
11
          Email: ibirk@kellerrohrback.com
12        Email: lsarko@kellerrohrback.com
          Email: gcappio@kellerrohrback.com
13        Email: ihecht@kellerrohrback.com
          Email: mfalecki@kellerrohrback.com
14        Email: awilliams-derry@kellerrohrback.com
15        Attorneys for Plaintiff
16
          Dated: May 29, 2020.
17

18
                                                   Monica Tofoleanu
19                                                 Monica Tofoleanu, Legal Assistant

20

21

22

23

24

25

26

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO              PAGE 3    Bullivant|Houser|Bailey PC
     PLAINTIFF'S COMPLAINT                                                     925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
     NO.: 2:20-CV-00598-RSM                                                    Telephone: 206.292.8930
